Title: To George Washington from Brigadier General Jacob Bayley, 16 February 1780
From: Bayley, Jacob
To: Washington, George


          
            Sir
            Newbury [Vt.] 16th February 1780
          
          Since my last Letter by Mr Thompson in which was Inclosed Mr Metcalfs Letter dated at Montreal 13th Novr I have had no certain Accounts from Canada, but by a Torey who came to his Friends and gave them Warning to take Care of themselves as a large Party under Colo: Butler would be over to this River this Winter—The Tories have done Mischief a little above Charlestown have stole the Towns Stock of Ammunition. We have pretty certain Intelligence from Fort Halifax on Kennebeck River informing that a Letter was Read there that great Preparations were making in Canada to make a Descent on this River, all put together has much Alarmed the People who have Voluntarily raised Two Companies of Sixty Men each and have placed them on the Two Passes, about halfe way to the Lake who Scout almost to the Lake, and as the Snow is Deep have desired that Each Inhabitant provide Each a Pair of Snow Shoes, and by Colo: Bellows Letter recd this Day he has his Regiment ready which is the lowest Regt we expect help from the People are ready to Defend themselves and the Public Store, the Two Companies are put under the Command of Major Whitcomb untill the last of March when we think the Danger will be over untill June, The People has Engaged to Replace the Provision if required, and to pay the Men, but if your Excellency approves of the Measures expect it will be at Public Charge, the Indians continue with Us but I have been and am Obliged to furnish them with Cloathing to Enable them to Hunt, which proves a Guard to us, and saves Provisions more than the Value of Cloathing Reducting what they Pay, and as the State of the Massachusets Bay is Interested in the Affair have applied to them to Advance something all which will be Accounted for, I shall Endeavour to be at as little Expence to the Continent as possible—I would mention one thing more. I find

at Dartmouth College four Young Men from Caughnawaga and St Francois of an English Descent, Charity Scholars in their Third Year in College, who have been and now are Destitute of every Support but what they labour for, and One Canadian Son to Mr Holmes a Merchant at Montreal tho’ a Man of Interest it is out of his Power to Support him, he is now Naked and labours to Support himself and Pay his Tutors, these Scholars and the Indians have warded of[f] the Blow from us more than Once and I hope by their means it will be done agin. I am Sir Your most Obt Humble Servant
          
            Jacob Bayley
          
        